5 N.Y.3d 821 (2005)
RAUL GARCIA et al., Appellants,
v.
PETER PEPE, JR., et al., Defendants, and
JWS TECHNOLOGIES, Respondent.
Court of Appeals of the State of New York.
Submitted June 13, 2005.
Decided September 20, 2005.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed the denial of appellants' motion for renewal, dismissed upon the ground that such part of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.